          Case 2:21-cv-01438-MCE-CKD Document 10 Filed 08/19/21 Page 1 of 2


 1   Cynthia L. Rice (SBN 87630)
     Verónica Meléndez (SBN 294106)
 2   Ezra Kautz (SBN 330352)
 3   Chelsea Lalancette (SBN 330207)
     CALIFORNIA RURAL LEGAL ASSISTANCE FOUNDATION
 4   2210 K Street, #201
 5   Sacramento, CA 95816
     Tel: (916) 446 7905
 6   Fax: (916) 446 3057
 7   cricecrlaf@comcast.net
     vmelendez@crlaf.org
 8   ekautz@crlaf.org
 9   chelseal@crlaf.org
10   Attorneys for Plaintiffs
11
                                UNITED STATES DISTRICT COURT
12
13                         EASTERN DISTRICT OF CALIFORNIA
14
15
     MARIA DOE, a fictitious name; CLARA                 Case No.: 2:21-cv-01438-MCE-CKD
16   DOE, a fictitious name; and “I.D.,” a
17   fictitious name, by and through her next            Hon. Morrison C. England
     friend, MARIA DOE;
18                                                       ORDER GRANTING PLAINTIFFS’
19                Plaintiffs,                            REQUEST TO SEAL
20         v.
21
     COUNTY OF SACRAMENTO; SCOTT
22   JONES, SACRAMENTO COUNTY
23   SHERIFF, in his official capacity;
     SACRAMENTO COUNTY SHERIFF’S
24   OFFICE; “DEPUTY ROE,” a fictitious
25   name; JAGDEEP SINGH; SUSHMA
     GIRI; and ALIDA ESTRADA,
26
27                Defendants.
28

                                                     1
                                 ORDER GRANTING PLAINTIFFS’ REQUEST TO SEAL
          Case 2:21-cv-01438-MCE-CKD Document 10 Filed 08/19/21 Page 2 of 2


 1         The Request to Seal lodged by Plaintiffs Maria Doe, Clara Doe, and I.D.
 2   (“Plaintiffs”) being heard by the Court, and the Court having reviewed the documents
 3   requested to be sealed (“the Lodged Documents”), and it satisfactorily appearing to the
 4   Court that good cause has been shown,
 5      1. The Request to Seal is granted.
 6      2. The unredacted Verification is sealed indefinitely or until further order of the
 7         Court, and may be accessed by any party to this action, their attorney, the Court,
 8         and its personnel, as may be needed.
 9      3. The unredacted Declaration of Maria Doe in Support of Plaintiffs’ Motion for
10         Leave to Proceed Under Pseudonym is sealed indefinitely and may be accessed
11         only by the Court and its personnel, as may be needed.
12      4. The Clerk is instructed to file the Lodged Documents under seal in accordance
13         with this order.
14         IT IS SO ORDERED.
15
16   Dated: August 18, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                              ORDER GRANTING PLAINTIFFS’ REQUEST TO SEAL
